 In the Matter of PAUL C. TRILLI, MATTIIEW Duvo AND WALTER SILBERG,D/B/A BLUErIELD GARMIENT MANUFACTURERSandUNITED CONSTRUC-TION WORKERS, AFFILIATED WIThI UNITED MINE WORKERS OF AMERICA,andINTERNATIONAL LADIES GARMENT WORKERS UNION, AFLCase No. 9-C-033X:.-DecidedDecember10, 194vMr. William O. Murdock,for the Board.Mr. Paul C. 1'rilli,of Bluefield, W. Va., for the respondents.Mr. T. M. Price,of Radford, Va. and211r.Charles Skeens,of Prince-toil,W. Va., for the Construction Workers.Mr. Julius Holzberg,of Cincinnati, Ohio, andMr. Irwin Jaffe,ofBaltimore, Md., for the ILGWU.DECISIONANDORDEROn March 27, 1147, Trial Examiner-R. N. Denham issued his Inter-mediate Report in the above-entitled proceeding, finding that therespondents had engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefrom andtake certain: affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. Thereafter, the ILGWU filed excep-tions to the Intermediate Report.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial- error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the ILGWU's exceptions, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendations.of the Trial Examiner, with the modifications and exceptions notedhereinafter.We agree with the Trial Examiner that the respondents interferedwith, restrained, and coerced their employees, in violation of Section8 (1) of the Act.1As more fully discussed in the Intermediate Report,1The provisions of section 8 (1) of the National Labor RelationsAct alecontinued litSection 8(a) (1) of theAct, as amended.75 N.L.R B,No 56.447 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis conduct consisted principally of (a) entering into a union-shopagreement with the ILGWU shortly after a representation claim madeby the Construction Workers; (b) requiring their employees to jointhe ILGWt7, pursuant to the terms of that agreement; (c) deductingfrom the wages of their employees initiation fees and weekly dues, forthe ILGWTJ, in accordance with that contract; (d) making contribu-tions thereunder to the ILGWU's welfare fund; and (e) sponsoringthe circulation of an anti-union petition.2The ILGWU filed specific exceptions to the findings that the re-spondents' execution of the union-shop agreement, and their subse-quent action in requiring employees to join the ILGWU, were violativeof the Act.We find no merit in these exceptions.With respect to thesigning of the agreement in question, as indicated in the IntermediateReport, the respondents, on June 20, 1946, were confronted with con-flicting representation claims made by the ILGWU and the Construc-tionWorkers.Alth@ugh the respondents could have resolved thequestion concerning representation created by these claims, by invok-ing the Board's processes, and although the respondents had assuredthe Construction Workers that they would not recognize any otherlabor organization as the representative of their employees until thematter had been determined by the Board, they then elected, instead,to disregard the claim of the Construction Workers, as. well as theirown commitment to that organization, and, on June 21, entered into aunion-shop agreement with the ILGWU.3 The ILGWU, in its excep-tions, seeks to justify this conduct of the respondents principally on thegrounds that, at the time the agreement in question was executed, theILGWU had secured membership cards signed by a majority of theemployees concerned, and that these cards were checked by the respond-ents before they entered into the agreement.However, as we havepreviously observed with respect to an employer's reliance on such2 In view of the state of the record,we do not adopt the Trial Examiner's finding that,in his speech to the plant employees on the morning of June 19,1946, Trilli,the managingpartner of the respondents,informed the employees"that the coming of the Union mightresult in a piece rate instead of hourly pay which would work to their substantial disad-vantage."We are called upon, therefore, to determine whether Trilh's speech, devoid ofthis remark,was violative of the Act.In our opinion,the speech fell within the protectedarea of free speech, and we so findThe Intermediate Report also contains certain minor misstatements or inadvertences,none of which affects the correctness of the Trial' Examiner's ultimate conclusions, or ourconcurrence in such conclusions.Accordingly,we note the following corrections, Thebusiness of the respondents includes only the manufacture of men's shorts,and not themanufacture of women's and children's dresses and sun suits,as found by the Trial Exami-ner.And the activities in connection with the anti-union petition,described in Section III,took place on July 10,and not on June 10, as inadvertently stated.3 Almost concurrently with the execution of this agreement,the Construction Workersforwarded a representation petition to the Board.However, the respondents apparentlydid not receive notice of this petition until several days after the union-shop contract hadbeen signed. BLUEFIELD GARMENT MANUFACTURERS449proof of majority status submitted during the heat of rival organizingcampaigns : 4Under the circumstances, we do not regard such proof as con-clusive.Among other things, it is well known that membershipcards obtained during the heat of rival organizing campaigns donot necessarily reflect the ultimate choice of a bargaining repre-sentative; indeed, the extent of dual membership among the em-ployees during periods of intense organizing activity is an im-portant unknown factor affecting a determination of majoritystatus,which can best be resolved by a secret ballot'among theemployees.Accordingly, we find that, under the circumstances, the respondents,by entering into the union-shop agreement of June 21, 1946, with' theILGWU, interfered with, restrained, and coerced their employeeswithin the meaning of Section 8 (1) of the Act.'As to the respondents' conduct in requiring their employees to jointhe ILGWU, pursuant to the terms of the union-shop agreement dis-cussed above, we have already indicated that this agreement wasinvalid.Consequently, the respondents may not rely upon its termsto validate their subsequent assistance to the ILGWU.We find, there-fore, that the respondents' action in requiring their employees to jointhe ILGWU interfered. with, restrained, and coerced their employeesin the exercise of the rights guaranteed in Section 7 of the Act 6ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondents, Paul C. Trilli,Mathew Duvo and Walter Silberg, doing business as Bluefield Gar-ment Manufacturers, Bluefield, West Virginia, and their agents, suc-cessors, and assigns shall :1.Cease and desist from :(a)Recognizing International Ladies GarmentWorkers Union,AFL, as the, exclusive representative of any of their employees attheir plant in Bluefield, West Virginia, for the purposes of collectivebargaining, unless and until said organization shall have been cer-4Matter of Midwest Piping & Supply Co,63 N L R. B. 1060, 1070.iCf.Matter of Midwest Piping and Supply Co., Inc.,fn.4, supra; Matter of Keystonesteel & Wire Company,62 N L. R B 683, rev'd in part, 155 F (2d) 553 (C. C. A. 7), cert.granted 67 S Ct 190;Matter of Elastic Stop Nut Corporation,51 N. L. R B. 694, enf'd142 F (2d) 371 (C. C A. 8) ; andMatter of I Spiewak & Sons,71 N. L. R. B. 770.Matter of Albert Love Enterprises,66 N. L. R. B 416 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDtified by theNationalLaborRelations Board as the exclusive repre-sentative of such employees ;(b)Giving effect to their contract dated June 21, 1946, with Inter-national Ladies Garment Workers Union, AFL, and every provisionthereof, or to any extension, renewal, modification, or supplementthereof, or to any superseding contract with that labor organization,or any affiliate thereof, unless and until the said organization shallhave been certified by the Board as the representative of the employeesof the respondents at their plant in Bluefield, West Virginia; providedthat nothing herein shall be taken to require the respondents to varythose wage, hour, seniority, and other substantive features of theirrelations with their employees, which they.have established in per-formance of the said contract, or of any superseding contract, or ofany extension, renewal, modification, or supplement thereof; and(c) In any like or related manner interfering with, restraining,or coercing their employees in the exercise of the right to self-organi-zction, to form labor organizations, to join, or assist United Construc-tionWorkers, affiliated with United Mine Workers of America, orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining, or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act, as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act, as amended:(a)Withdraw and withhold all recognition from InternationalLadies Garment Workers Union, AFL, as tale exclusive representativeof any of their employees at their plant in Bluefield, West Virginia,for the purposes of collective bargaining with respect to rates of pay,ivages, hours of employment, or any other conditions of employment,unless and until said organization shall have been certified by ther at3 ,Nt tioilal Labor Relations Board as such representative;(b)Refund forthwith to all their employees from whose wagesrespondents have at any time made deductions and withheld fundspursuant to the provisions of the contract of June 21, 1946,all suchdeductions and withholdings representing initiationfees,dues, orassessments charged by International Ladies Garment Workers Union,AFL, to the end that such employees and each of themshall bepromptly, fully, and completely reimbursed for allmonies so deductedand withheld ;(c)Post immediately at their plantin Bluefield,West Virginia,copies of the notice-attached hereto marked "Appendix A." 7 Copies of7 In the event that this Order is enforced by decree of a Circuit Court of Appeals, thereshall be inseited before the words, "A Decision and Order," on this notice, the words: "ADeciee of the United States Circuit Court of Appeals Enforcing." BLUEFIELD GARMENT MANUFACTURERS451said notice, to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by the respondents, or theirrepresentatives, be posted by the respondents immediately upon re-ceipt thereof, and maintained by them for a period of sixty (60) con-secutive days thereafter, in conspicuous places, including all placesWhere notices to employees are customarily posted.Reasonable stepsshall be taken by the respondents to insure that said notices are notaltered, defaced, or covered by an.), other material ; and(d)Notify the Regional Director for the Ninth Region, in writing,within ten (10) days from the date of this Order, What steps therespondents have taken to comply herewith.MEMBERS MURDOc1 and GRAY took no part in the consideration ofthe above Decision and Order.APPENDIX ANOTICETo ALLEi iVLOYEESPursuantto a Decisionand Orderof the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOTrecognize INTERNATION:v, LADIES GARMENT WORK-ERS UNION,AFL, as the exclusive representative of any of our em-ployees at our plant in Bluefield,West-Virginia, for the purposesof collective bargaining,unlessand untilsaid organization shallhave been certified by the National Labor Relations Board as therepresentative of such employees.WE WILL NOT give effect to our contractdatedJune 9-1, 1946, withINTERNATIONAL LADIES GARMENT WORKERS UNION, AFL,or to anyextension, renewal,modification, or supplement thereof, or to anysuperseding contract with that labor organization,or any affiliatethereof, unless and until said organization shall have been certifiedby the National Labor Relations Board as the representative of theemployees at our plant in Bluefield,'West Virginia,without preju-dice, however,to the assertion by the employees of any legal rightsacquired under any contractual relationship.WE WILL forthwith reimburse each and every one of our em-ployees from whose weekly or other pay we have at any time with-held any funds as initiation fees,dues, or assessments payable toINTERNATIONAL LADIES GARMENT WORKERS UNION, AFL,all sumsso deducted or withheld,to the end that eachand everyone of our7 66972-48-vol 75-30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees from whose wages such deductions have been so with-held, are promptly, fully, and completely reimbursed for all suchdeductions and withholdings.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their rights toself-organization, to form labor organizations, to join or assistUNITED CONSTRUCTION WORKERS, AFFILIATED WITH UNITED MJ-NEWORKERS OF AMERICA, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection.We hereby withdraw and withhold recognition from INTERNA-TIONAL LADIES GARMENT WORKERS UNION, AFL, as the exclusiverepresentative of our employees for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment,seniority, or other conditions of employment, unless and until suchorganization shall have been certified by the National Labor Rela-tions Board as the representative of our employees.All our employees are free to become or remain members of UnitedConstruction Workers, affiliated with United Mine Workers of Amer-ica, or any other labor organization.BLUEFIELD GARMENT MANUFACTURERS,Employer.Dated------------------------This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTWilliam O. Murdock, Esq.,of Cincinnati, Ohio, for the Board.T.H. Price,Regional Director, of Radford, Va., andCharles Skeens,Repre-sentative, of Princeton, W. Va., for the Construction Workers.Julius Hoizberg, Esq.,of Cincinnati, Ohio, andIrwin Jaffe,Assistant RegionalDirector, of Baltimore, Md., for the ILGWU.Mr. Paul C. Trilli,of Bluefield, W. Va., for the respondentsSTATEMENT OF THE CASEUpon a charge duly filed on July 18. 1946. by United Construction Workers,affiliated with United Mine Workers of America, herein called the ConstructionWorkers, the National Labor Relations Board, herein called the Board, by itsRegional Director for the Ninth Region (Cincinnati,-Ohio),issuedits complaintdated February 5, 1947, against Paul C. Trilli,Mathew Duvo, and Walter Silberg,co-partners doing business as Bluefield Garment Manufacturers, herein calledRespondents,alleging that Respondents had engaged in and are engaging in un-fair labor practices affecting commerce,within the meaning of Section 8 (1) BLUEFIELD GARMENT MANUFACTURERS453and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat 449,herein called the Act.Copies of the complaint and charge, together with noticesof hearing thereon, were duly served upon Respondents and Construction Work-ers, and upon International Ladies Garment Workers Union, AFL, herein referredto as ILGWU, a party to the proceedings.With respect to unfair labor practices, the complaint alleges that Respondentsinterfered with, restrained and coerced their employees in the exercise of theirrights guaranteed in Section 7 of the Act by, among other things, (a) interrogat-ing their employees concerning their activities on behalf of Construction Workersand other labor organizations; (b) criticizing, maligning, and threatening theiremployees for engaging in Union activities and signing membership cards inConstructionWorkers and other labor organizations; (c) threatening to closedown their plant before they would recognize and/or deal with a union; (d)permitting, sanctioning, and encouraging the circulation of anti-union petitionsamong their employees on company property and during working hours ; and thatspecifically, Respondents further interfered with, restrained, and coerced theiremployees in the exercise of their rights as guaranteed in Section 7 of the Act,by entering into a recognition and, collective bargaining agreement with theILGWU at a time when the ILGWU was not the representative of the employeesin the unit set forth in said agreement, in that said ILGWU did not representan uncoerced majority of the employees in such unit, and that said agreementwas entered into at a time when Respondents had notice of and knew that Con-structionWorkers claimed to represent a majority of the Respondents' mainte-nance and production employees, and that by reason thereof, any agreement soentered into, or any modification, supplement, or renewal thereof is invalid andin violation of the provisions of Section 8 (1) of the Act. Respondents filed noanswer, but at the hearing, at which they were represented by one of thepartners, made answer to the complaintbydenying all the allegations thereofpertaining to unfair labor practices.Pursuant to notice duly served, a hearing was held February 18 and 19, 1947,at Bluefield, West Virginia, before the undersigned, R. N Denham, a Trial Exam-iner duly designated by the Chief Trial Examiner. The Board was representedby counsel; ConstructionWorkers was represented by appropriate officials ;ILGWU was represented by counsel and its assistant regional director; andRespondents were represented by Paul C Trilli, one of the partnersAll partiesparticipated in the hearing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence pertinent tothe issues.At the conclusion of the testimony, the motion of counsel for theBoard to amend the pleadings to conform to the proof with respect to the correc-tion of names, dates, and other matters not going to the issues, was granted with-out opposition.Argument was had before the Trial Examiner, and an oppor-tunity was afforded all parties to file briefs and proposed findings of fact andconclusions of law ivith the Trial Examiner within 10 days after the conclusionof the hearing.A motion by counsel for ILGWU to dismiss the proceedings wasmade at the conclusion of the hearing and taken under advisement. It is nowdenied.No briefs or proposed findings of fact or conclusions of law have beenreceived from any of the parties.On the basis of the foregoing and on the entire record, after having heard andobserved the witnesses and considered all the evidence offered and received,the undersigned makes the following : 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSRespondents are a co-pat tilership consisting of Paul Ti illi, Mathew Duvo andWalter Silberg doing business under the n:iie and style of Bluefield Garment.Manufacturers, with their plant and place of business at Bluefield, West Vir-giniaThe principal business carried on by Respondents is the manufacture ofwomen's and children's dresses and sun suits and men's shortsThese are manu-factured from material shipped to Respondents by their i espective customer s,.processed by Respondents at their plant in Bluefield and returned to the cus-tomers. In the process of manufacture, Respondents at no time own the mate-rials from which the garments are made, or the finished products, and pi oducenothing for sale for their own accountRespondents have engaged in this busi-ness since February 1, 1946, and during the year immediately following the com-mencement of their operations have received large quantities of cloth and relatedarticles shipped to them from points outside the State of West Virginia and, afterhaving finished the processing operations, have in tin n reshipped the garments incommerce to points outside the State of West Viguua' The value of the an ticlesthus received by Respondents and shopped by Respondents in commerce has beenin excess of $100,000It is found that Respondents aie engaged in (onunercewithin the meaning of the Act.11THE ORGANIZATIONS INVOLVEDUnited ConstructionWorkers, affiliated with the United Mine Workers ofAmerica, and International Ladies Garment Wotkeis Union, AFL, :ire labororganizations admitting to membership the employees of Respondents.IIITHE ALLEGED UNFAIR LABOR PRACTICERIn prepaiation foi the opening of operations in Bluefield, West Virginia, oilFebruary 1, 1946, Paul C Trilli, as the resident and managing partner, in lateJaliuary 1946, began to advertise in the local papers for factory helpTheseadvertisements attracted the attention of Irwin Jaffe, Assistant Regional Direc-tor of ILGWU, whose teirrtory included BluefieldJaffe promptly called onTrilli and advised him that as soon as the plant of into opeiation, ILGWU, as itunion whose jurisdiction covered the garment making trade. proposed to under-take the organization of Respondent's employees.The record reflects nothingmore with reference to this visit.In March 1046, Alva Stewart, then an organizer for Construction Workers, wasassigned, along with several other similar assignments, to undertake the organ-ization of Respondents' employeesHe established contact with several em-ployees, some of whom had relatives who were members of Construction Workerselsewhere, and ultimately obtained 4 signatures to application cards prior toJune 20, 1946.During this period, Stewart was occupied in other parts of Vir-ginia and West Virginia, and paid only scant attention to the organization ofRespondents' employees, of whom there were approximately 95).Concurrently, ILGWU, in April 1946, assigned Leon Deane to organizeRespondents' employees, but Deane contracted an illness and did not begin activeefforts along this line until sometime in early June,Stewart had engaged in no publicity and testified that so far as he knew, Trillihad no means of knowing that the Construction Workers were interested in BLUEFIELD GARMENT MANUFACTURERS455organizing his employees until the morning of June 20, 1946.Trilli confirmed-this by stating that his first information on this subject came to him on June 20.On Monday, June 17. Deane brought his campaign for membership amongRespondents' employees into the openOn that da>, for the first time, solicita-tion for signatures on the "white" cards of ILGWU took place within the plant.A substantial number were obtained, but in so doing, the work of the plant wasinterfered with and production for the day materially decreased. It was on thisday that Trilli was first informed by his forelady, a Mrs. Talbert' that the solici-tation and distribution of the "white" cards was taking placeDuringMonday and Tuesday, the interference of these solicitations with plantoperations became progressively worseOn Tuesday, in his rounds of the plant,Trillswarned a number of the employees that they must stop all solicitationduring working hours, but such warnings apparently had little effectOn Wed-nesday morning, he assembled the employees and told them that if they did notstop the solicitations during working hours, he would close down the plant.Hehad instructed Talbert to put a stop to it, but his instructions and warningscontinued to go unheeded.Sometime during Tuesday, the 18th, Trilh had requested Deane to come to hisoffice and discuss the situation, but Deane refused to do so and during the after-noon of Wednesday, the 19th, began distribution of a scurrilous leaflet which notonly was an apparently unjustified attack on Respondents, but which containeda statement that violation of the National Labor Relations Act would involveRespondents in a heavy fine and jail sentence.While the record is incomplete as to what took place at any time between Deaneand Trilh, there is sufficient evidence to indicate that Deane was both provocativeand abusive toward Trilli.His leaflet of the 19th, which contained statementsconcerning Respondents for which there appears to have been no foundation infact, and which also contained a wilful misstatement of the law, is indicative of atotal lack of regard for truth in his representations to the employees.However,notwithstanding this general pattern of his approach, lie appears to have suc-ceeded in so affecting the employees that during the first 3 days of the week,June 17, 18, and 19, the production of the plant fell off by 60 percent.By theevening of June 19, lie had obtained at least 30 signatures from among theapproximately 95 employees.On the night of the 19th, Trilli telephoned his partner Duvo, in Pennsylvania,and reported Deane's activitiesWhen Duvo inquired whether it was hurtingthe businessand Trnllr told him production had dropped 60 percent, Duvo advisedTrilli to close the plant until matters had quieted downThe next morning, June 20, Trilli assembled the employees at the opening ofthe work day, told them that he had talked to his partner about the situationand the loss of production, and that the plant would be closed until the unionmatters had been settled.With this, the entire working force left and spent thenext several hours milling around in front of the plant, with Deane present andcontinuing to solicit memberships.Shortly after noon on June 20, Stewart. T H Price, Regional Dn ector forConstruction Workers, and Charles Skeens, Representative, drove into Bluefield.As they passed Respondents' plant, they noticed the crowd of employees gatheredat the entrance to the plant and in front of a restaurant or grill across the street,referred to in the record as the "Spanish Grill," and stopped to inquire.At thattime they were advised that Deane had been organizing the employees and that"l'albert andTi ill is wife «ece the only supervisors in the plant other than Trilli. 456DECISIONSOF NATIONAL LABOR RELATIONS BOARDfor some unexplained reason the plant had been shut down and the employeeslocked out.The Construction Workers'representatives lost no time in circulat-ing among the employees and soliciting signatures to the "blue"cards of thatorganization.Price also remonstrated with Deane about"raiding" the terri-tory which Construction Workers claimed to have opened previously for organi-zational purposes.Deane refused to stop his activities and for a short whilethe solicitation by the rivals among the employees was a vigorous one.Afterabout an hour,Price, Stewart,and Deanecalledon Trilli in his officeTherethey inquired of Trilli what had happened,but the latter was unable to giveany clear explanation other than that there had been practically no production inthe plant for the past 2 or 3 clays and that because of this,the plant hadbeen closed temporarilyThese men explained to Trilli that the ConstructionWorkers hadan interest in the employees there,and discussed the desirabilityof getting the employees back to work.Deane's activities were also discussed,in the course of which conversation,Price requested Trilli not to recognize anylabor organization as representative of the employees until the matter hadbeen determined by an appropriate Board election.When Trilli agreed to dathis, the ConstructionWorkers' representatives left the office,Price returningto his headquarters in Beckley,Virginia,and Stewart and Skeens remaining inBluefield.Upon arriving at Beckley,Price reported to his superior who immediately dis-patched a telegram to Respondents and concurrently filed a petition with theBoard for investigation and certification as the representative of the employeesof Respondent.2On June 20,Deane communicated with Jaffe who was then in Baltimore.Jaffe proceeded immediately to Bluefield, arriving late in the afternoon of Julie20, and went direct to Trilli's office where he and Trilli discussed the eventsof the day.Jaffe told Trilli that ILGWU represented a majority of the em-ployees and intended to negotiate a contract with Respondents.At this time,however, Trilli told him that Price and the other representatives of the Con-structionWorkers had been in to see him a few hours before and also claimedto represent the employees.Jaffe scoffed at their representation and advisedTrilli that he need pay no attention to them and that in any event they could dondthmg unless they filed a petition with the Board within 10 days.The next day,Jaffe,with Deane, called on Trilli and had in their possession,according toJaffe's and Trilli's testimony,approximately 60 cards signed by employees ofRespondents which they exhibited to Trilli.Trillimade a hasty examinationof the cards,recognized that they bore names of his employees and agreed toenter into a temporary union shop contract,and automatic check-off agreement2Tiilli testified that he left town on June 21, after transacting some business withILGWU which will be hereinafter referred-to; that he was away during the entire week-end ; and that when he returned on the following Sunday, June 23, lie was told by hisbrother-in-law, who lived in the same house, that a telegram had been received from theConstiuctionWorkers advising him that they were filing a petition with the Board.Whether such a telegram was received by Trilli or whether any further communicationwas received by Trilli from Construction Woikers following the meeting with Price.Stewart and Deane on June 20, is immaterial since the conveisatioi between this groupand Trilli on the 20th is confirmed by Trilli to have been substantially as testified to byStewart, Skeens, and Price, and constituted full and adequate notice of substantial claimsto representation by Construction Workers at that time. It is to be noted that during theseconversations, Trilli at no time questioned the claims of Price that the ConstructionWorkers represented a substantial interest among the employees and made no request fora show of cards or other evidence of representation. BLUEFIELD GARMENT MANUFACTURERS457with the ILGWU.e The contract was typed by Jaffe in Trilli's officeand imme-diately executed by Jaffe and Trilli, but provided that a regular form of contractwould be subsequently prepared and executed by the parties.However, thecontract so executed contained, in addition to the union shop recitals whichbecame effective as to all employees after being on the job six (6) weeks, aprovisionthat the employer,shall pay 1%% of the total payroll of the employees corning under thisagreement each week and send this money to the office of the union inBaltimore monthly this sum for the purpose of giving his employees thebenefits of the health and sickness fund now operated by the union andthe employers at this district.Concerning the automatic check-off, the contract provided as follows:The employer will deduct all initiation fees, dues andassessmentsweekly.and forward same to the Baltimore office in the manner worked out withthe Union.Pursuant to the provisions of the contract, the deductions for initiation fees,clues, and assessments were automatically made by Respondents each week with-out special authorization from any ofthe employeesexcept as the same wasincorporated in the application cards, which were not deposited with Re-spondents.The plant does not operate on Saturday, but on the Monday following thesigning of the contract on Friday, June 21, the employees returned to work andthe operations were resumed but with continuing discord among the employeesand its inevitable effect on production.On July 2, 1946, approximately 18 ofthe employees who had not signed cards with ILGWU were called to the officeat Jaffe's insistence.The provisions of the closed-shop agreement were ex-plained to them and they were instructed to sign the ILGWU cards. About ahalf a dozenrefused todo so:However, these persons were not thereafter,disturbed in their employment and at least two of them were still working foiRespondents at the time of the hearing.This compulsory signing of ILGWU cards served to further the discord inthe plant, with the result that rumors soon made their appearance that Trilliwould not continue operations if lie had to do business with ILGWU. As aresult,on July 9 or 10, some of the employees began the circulation of a petitionheaded asfollows :WE WANT PEACE IN OUR FACTORYVOTE OUT THE UNION AND WORK WITH OUR MANAGERThis petition was signed by approximately 75 of the 95 employees, at leastone or two of whom signed only after being urged to do so by Respondents' super-visor, Talbert, who is reported to have said that Trilli had told her he would3 ILGWU produced 60 cards at the hearing,27 of which were dated June 17, 2 weredated June 18, 1 was dated June 19, 8 were dated June 20, and 22 were undated. Subse-quent to June 20, in connection with the Board's investigation on the representation peti-tion, ILGWU had exhibited to the Board'srepresentative,27 cards dated June 17,2 dated June 18, 1 dated June 19,5 dated June 20, and 17 undated, in addition to 25 cardsdated subsequent to June 21.The Construction Workers exhibited to the Trial Examinerat the hearing,21 cards of which 17 were dated June 20,and 4 were dated prior to thatdateIn going through these cards but without conducting a detailed check, the TrialExaminer observed that many persons had signed both the cards of the ConstructionWorkers and the ILGWU. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot go on with the UnionTalbert's activities in promoting the petition do notappear to have become evident until most of the signatures had already beenobtained by the two employees who were most active in its circulationOn June 10, 1946, Ella Richardson, the petition's most active proponent, certi-fied to the signatures before a notary public and later in the morning of that daypresented it to Trill!Trill refused to accept the petition when it was pi esentedto him, but in some manner it calve into the possession of the office stenographerwho kept it overnight in the office cash box ' During the late afternoon ofJuly 10, at Talbert's insistence, sonic of the other employees went to the officeafter working hours and signed the petition in the presence of Mrs. Trilli andthe office stenographer.Trilli denied any knowledge of the circulation of the petition until it wasoffered to him by Richardson on the morning of June 10, and likewise deniedknowledge of it having ever been kept in the office for signature. There ap-pears, however, to be no question but that it was kept in the office and that addi-tional signatures were solicited by Talbert and appended to the petition in thepresence of Mrs. Trilli.Trilli, who had had some contact with the ILGWU while working elsewhere ina supervisory capacity, clearly was not pleased with the prospect of a unioncoming into the shop ; with the attitude Deane had taken toward him, whichapparently was of an offensive and insulting nature. and with the literaturepassed out by Deane which was equally inexcusableThe record does indi-cate, however, that he was reconciled to it and that his displeasure was chieflydirected at Deane. In talking to the employees in his speech on Wednesday,"he made this feeling evident and advised the women that whereas they werethen working on hourly rates regardless of production, if the union came in hewould have to put them on piece work, and that they would then make only avery small amount per day, based on the rate of production they were turningout.Clearly the union activity which was interfering with production was'asource of annoyance and concern to Trilli, and it appears that it was thisloss in production rather than direct antipathy to the Union which motivatedthe shut-down of June 20 after Trilli's conference by telephone with his partner,Duvo.It is found, however, that in his heated remarks to the employees on the morn-ing of the 19th, Trilli went beyond the permissible bounds of warning themagainst union activities on company time which might force him to close theplant, when he called attention to the fact that the coming of the Union mightresult in it piece rate instead of hourly pay which Mould work to their sub-stantial disadvantageThis might or might not have been tine, depending onthe nature of contract ultimately entered into, but at that stage, such remarkstake on it coercive color that is without the protection of "free speech," andconstitute an interference with the rights guaranteed emplovees in Section 7of the Act 6The recordis contused as to whether his first talk was on Tuesday or Wednesda's butthe related facts tend to fix it as Wednesday5 In making the foregoing finding, there is no intention to find that the employer washelpless to take any piotectiie action when his operations were being seriousl's mterfeiedwith by union activities during working hours, especially when, as here, he had vigorouslywarned the employees against such activities and told them that unless they were stoppedliewould shut clown the plant until the matter could be settled It is undenied that pro-duction was being seriously interfered with and it is neither charged nor too mud that theshot-down of June 20 was an unfair labor practice BLUEFIELDGARMENT MANUFACTURERS459While the threat to close the plant until the union matters had been settledwas not, under the circumstances, an unfair labor practice, it left an impressionthat the very existence of the ILGWU in the plant was a threat to continuedoperationThat this was so, is evidenced by the petition of July 10 which car-ried the signatures of approximately 75 of the 95 employees.Whether Trilli actually inspired or participated in the circulation of the pe-tition is immaterial. It obviously was promoted by his acknowledged supervisors,Talbert and Mrs. Trilli.Such a petition, spontaneous in its origin and carriedthrough to its final presentation by non-supervisory employees, would representan activity not entitled to criticisms as being in contravention of the provisionsof the Act ; but. whether the ILGWU had been legitimately installed or other-wise, the circulation of such a petition under the sponsorship of management is anobvious interference with the rights of the employees freely to choose theirown bargaining representative. It is found that there was such sponsorships andthat it constituted an interference with, restraiiit, and coercion of the employeesin the exercise of the rights guaranteed in Section 7 of the Act.In the cases of51 N. L. R. B 694;Keystone SteelgradDire Cona-pany,62 N. L R. B 653, andMidwest Piping wad Supply Coin-pany, Inc.63 N L R B 1060, and in numerous subsequent cases, the Board hasstated and reiterated that where aneutralemployer is confronted with conflict-ing representation claims by two rival unions he "would not negotiate contractswith one of them until its right to be recognized as the collective bargaining rep-resentative had been finally determined under the procedure set up under theAct " In those cases the Board has adhered closely to the proposition that, byexecuting a union-shop or a closed-shop agreement with one of two contestantsin the face of the known and substantial claims of the other, the employer hasnot only indicated his approval of the first organization, but has accorded itunwarranted prestige, encouraged membership therein and discouraged mem-bership in the other, and thereby has rendered unlawful assistance to the organi-zation with whom it had entered into a contract, which interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act. That remains the rule today.In the instant case, Respondents were fully advised by Prance on June 20 thatthe Construction Workers represented a substantial number of the employees ofRespondents and proposed to take steps to have the question of representationof the employees determined by the orderly processes provided in the Act.Undersuch ciicumstances, notwithstanding the TLGWU may have presented to Trillion the following day, a number of cards purporting to have been signed by amajority of the employees, Respondents were under an obligation to refrain fromrecognizing either of the contestants as the exclusive bargaining representativeof their employees an any appropriate unit until a formal determination of repre-sentation had been made by the BoardWhen Trilli, on June 21, entered intoa union-shop contract with ILGWU which required all employees, after 6 weeksof employment, to become and iemain members of ILGWU as a condition of theiremployment, and in addition thereto agreed to and clad in fact deduct from thepay of Respondents' employees an amount of money representing the initiationfee for membership in such Union and the weekly dues,° Respondents therebyaided and assisted the ILGWU by lending it prestige, and, by such action, andby requiring, on July 2, 1946. that their employees who had not done so, becomemembers of ILGWU when in fact there was another labor organization concur-The initiation fee was $3 andthe weeklydues was45 cents 460DECISIONS .OF NATIONAL LABOR RELATIONS BOARDrently asserting a claim to represent them, interfered with, restrained, andcoerced their employees in the exercise of the rights guaanteed in Section 7of the Act.'While the application cards of ILGWU that were signed by Respondents'employees contained authorization for an automatic check-off of initiation feesand dues, it is.obvious that such a provision could in no event become operativeuntil and unless a valid contract had been entered into by ILGWU on behalfof the signators, with their employer.Here there has been no such contract.In such case, there can be no validity in any action taken by either ILGWUor the employer with reference to such a deduction from the earned pay ofthe employees.To make such a deduction in these circumstances constitutesfurther action and direct interference, restraint, and coercion of the employeesin the exercise of the rights guaranteed in Section7 of the Act.It is to be noted that under the provisions of the contract,Respondents furtheragreed to contribute to ILGWU an amount equal to 11/percent of the weeklypay roll of its employees covered by the contract, as a contribution to the wel-fare fund of ILGWU.While such a provision in a contract with a labor organi-zation freely chosen by the employees as their representative for purposes ofcollective bargaining in conformity with the provisions of the Act,may be anappropriate matter for collective bargaining and inclusion in a contract withoutbeing in violation of the provision of the Act which proscribes conti ibutions byan employer to a labor organization,under the circumstances found here, wherethe contract was entered into in violation of the provisions and intent of theAct, such a contribution clearly constitutes financial assistance that is contraryto the provisions of the Act.Whether it can be or should be the subject ofdirect remedial action by the Board,other than to "cease and desist" has never,within my knowledge,been before the Board for consideration.IV. THE EFFECT OF THE UNFAIR LABOR PRACIICEB UPON COMMERCEThe activities of Respondents set forth in Section III, above, occurring inconnection with the operations of Respondents described in Section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereofV. THE REMEDYHaving found that Respondents have engaged in unfair labor practices withinthe meaning of the Act, it will be recommended that they cease and desist there-from, and take certain affirmative action designed to effectuate the policies ofthe Act.It has been found that Respondents have unlawfully assisted the ILGWU andinterfered with the Construction Workers, by recognizing and entering into aunion-shop contract with the ILGWU as the exclusive representative of its pro-duction and maintenance employees at a time when Construction Workers, illgood faith,claimed to represent a substantial number of Respondents' em-ployees.Obviously, a free selection' of a bargaining representative cannot bemade where recognition and a contract has been accorded to one of two compet-7In view of the foregoing,it is not deemed necessary to pass on the question of whetherILGWU represented a majority of the employees in an appropriate unit when the contractwas madeUnder the foregoing finding,the contract must fall without regard to the num-ber of employees who may have signed authorization or application cards of ILGWU. BLUEFIELDGARMENT MANUFACTURERS461ing unionsbefore such representation has been definitely determined by therecognized processes. It will accordingly be recommended that Respondentscease and desist front recognizing the ILGWU as exclusive representative of anyof their employees,unless and until it shall have been certified as such by theBoard.Since the contract of June 21, 1946, perpetuates Respondents' unlawfulassistance to the ILGWU and precludes the employees from freely exercisingtheir right to select a collective bargaining representative of their own choice,itwill be further recommended that Respondents cease giving effect to such con-tract or to any extension, renewal, modification, or supplement thereof, unlessand until the ILGWU shall have been certified by the Board as the exclusiverepresentative of the employees described in said contract.Nothing herein, how-^ever, shall be construed as requiring Respondentsto vary anywage, hour, orother substantive feature of its relations with the employees themselves, whichRespondents have established by the terms of this contract, or to prejudice theposition of the employees as to any rights they might have had under suchagreement.Since, under the provisions of such contract which it has been found is un-warrantedas an interferencewith the fightof the employees guaranteed InSection 7 of the Act,the employees have been improperly deprived of certainsums withheld from their weekly pay and made over by Respondents to ILGWU,resulting in both an illegal and unjust -deprivation to the employees of theirproperty,and an illegal and unjust enrichment of the ILGWU to the extentof monies so paid at the expense of the employees,itwill be recommended thatRespondents forthwith reimburse to each of their employees from whose paydeductionshave been made on account of initiation fees, dues,and assessmentsto the ILGWU, allamounts so deducted and withheld from such employees.Since the Act contains no provision or authorization for the issuance by theBoard of an order directed to anyone other than an employer charged with un-fair labor practices requiring affirmative action to be taken, no recommenda-tion may be made to require the ILGWU to make refund either to Respondentsor to the employees of the money paid over to it, either as initiation fees, dues,and assessments withheld by Respondents from the weekly pay of their em-ployees, or the 11/_ percent of the weekly pay roll paid over by Respondentsto the ILGWU under the provisions of the contract above referred to, as a con-tribution to the ILGWU welfare fund. The act provides the Board with noauthorityto reestablish the status quo in these respects except as to the em-ployees effected, and since these transactions are the result of a contract en-tered into in violation of the provisions of the Act by Respondents and ILGWU,the readjustment,if any, of the situation so created as between Respondentsand the ILGWU must, of necessity, be worked out between them and withoutinterference by the Board.Upon the foregoing findings of fact and upon the entire record of the case, theundersigned reaches thefollowing:CONCLUSIONS OF Law1.United ConstructionWorkers, affiliated with United Mine Workeis ofAmerica, and International Ladies Garment Workers Union, AFL, are labororganizations within the meaning of Section 2 (5) of the Act.2.By interfering with,restraining,and coercingtheir employeesin the exerciseof the rightsguaranteed in Section7 of the Act,Respondents have engaged in andare engaging in unfair labor practices within themeaningof Section 8 (1) ofthe Act. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARD3 The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the ActRECOMMENDATIONSOn the basis of the foregoing Findings of Fact and Conclusions of Law, andupon the entire record, the undersigned recommends that :Respondents, Paul C. Trilli, Mathew Duvo and Walter Silberg, co-partnersdoing business as Bluefield Garment Manufacturers, and their representatives,agents, successors, and assigns shall:1.Cease and desist from :(a)Recognizing International Ladies Garment Workers Union, AFL, as the-exclusive representative of any of their employees at then plant in Blue-field,West Virginia, for the purposes of collective bargaining, unless and untilsaid organization shall have been certified by the National Labor Relations Boardas the exclusive representative of such employees ;(b)Giving effect to their contract dated June 21, 1946, with InternationalLadies Garment Workers Union, AFL, and every provision thereof, or toany extension, renewal, modification, or supplement thereof, or to any super-seding-contract with that labor organization, or any organization or affiliatethereof, unless and until said organization shall have been certified by the Boardas the representative of the employees of Respondents at their plant in Bluefield,West Virginia.(c) In any like or related, manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, to form labororganizations, to join or assist United Construction Workers, affiliated with UnitedMine Workers of America, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid or protection asguaranteed in Section 7 of the Act.2.Take the following affirmative action which will effectuate the policies ofthe Act :(a)Withdraw.and withhold all recognition of International Ladies GarmentWorkers Union, AFL, as the exclusive representative of any of its employeesat their plant in Bluefield, West Virginia, for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and any conditions ofemployment, unless and until said organization shall have been certified by theNational Labor Relations Board as the representative of such employees ;(b)Refund forthwith to all their employees from whose weekly wages Re-spondents have at any time made deductions and withheld funds pursuant to theprovisions of the contract of June 21. 1946, all such deductions and withholdingsrepresenting initiation fees, dues, or assessments charged by International LadiesGarment Workers Union, AFL, to the end that such employees and each of theseshall be promptly, fully, and completely reimbursed for all monies so deductedand withheld;(c)Post at their plant in Bluefield, West Virginia, copies of the notice attachedhereto marked "Appendix A " Copies of said notice, to be furnished by the Re-gional Director of the Ninth Region shall, after being duly signed by the Respond-ents' representative, be posted by Respondents immediately upon receipt thereof,and maintained for a period of sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employees are customarily BLUEFIELD GARMENT MANUFACTURERS463postedReasonable steps shall be taken by Respondents to insure that saidnotices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Fourteenth Region in writing withinten (10) clays from the receipt of this Intermediate Report what steps Respond-ents have taken to comply herewith.It is further recommended that, unless Respondents shall within ten (10) daysfrom the receipt of this Intermediate Report notify said Regional Director inwriting that they will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring Respondents to take the actionaforesaid.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board. Series 4, effective September 11, 1946, any party or coun-sel for the Board may, within fifteen (15) days from the date of service of theorder transferring this case to the Board, pursuant to Section 203 38 of said Rulesand Regulations, file with the Board, Rochambeau Building, Washington 25, D. C.,an original and four copies of a statement in writing setting forth such exceptionsto this Intermediate Report or to any other part of the record or proceeding(including rulings upon All motions or objections) as lie relies upon, togetherwith the original and four copies of a brief in support thereof; and any party orcounsel for the Board may, within the same period, file an original and fourcopies of a-brief in support of this Intermediate ReportImmediately upon thefiling of such statement of exceptions and/or briefs, the party-or counsel for theBoard filing the same shall serve a copy thereof upon each of the otherparties and shall file a 'copy with the Regional Director. Proof of serviceon the other parties of all palters filed with the Board shall be promptly madeas required by Section 203 65As further provided in said Section _203.39,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within tell (10) days from thedate of service of the order transferring the case to the BoardR N DENHAM.Ti ial Eaamitter.DatedMarch 27, 1947APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the reconiniendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that'WE WILL NOT recognize INTERNATIONAL LADIES GARMrENT WORKERS UNION,AFL, as exclusive representative of any of our employees at our plantin Bluefield,WestVirginia,for the purposes of collective bargaining, unlessand until said organization shall have been certified by the National LaborRelations Board as the representative of such employeesWE WILL NOT give effect to our contract dated June 21, 1946,with INTER--NATIONAL LADIESGARMENTWORKERSUNIoN,.AFL, or to any exten-sion, renewal,modification, or supplement thereof or to any supersedingcontractwith said labor organization,unless and until said organizationshall have been certified by the National Labor Relations Board as therepresentative of the employees at our plant in Bluefield,West Virginia.WE WILL forthwith reimburse to each and every of our employees fromwhose weekly or other pay we have at any time withheld any funds as 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDinitiation fees, dues, or assessments payable to INTERNATIONAL LADIES GAR-MENTWORKERS UNION, AFL, all sums so deducted or withheld, to,the end that each and every one of our employees fioni whose wages suchdeductions have been so withheld, are promptly, fully, and completely re-imbursed for all such deductions and withholdings.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization,to form labor organizations, to join or assist UNITED CONSTRUCTION WORK-ERS, AFFILIATED WITH UNITED MINE WORKERS OF AMERICA, or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection.All our employees are free to become or remain members of the United Con-structionWorkers, affiliated with United Mine Woikeis of Ameiica, or anyother labor organizationWe will not discriminate in regard to hire or tenureof employment or any term or condition of employment against said employeesbecause of membership in or activities on behalf of such labor organizations.BLUEFIELD GARMENT MANUFACTURERS,Employer.By -------------------- -----------------(Representative)(Title)Dated ------------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.